Citation Nr: 0029979	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  94-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 until July 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1991 by the Buffalo, New York Regional 
Office (RO) which, among other things, assigned a 10 percent 
rating for service-connected acne vulgaris.  (Other issues 
appealed were either granted in full or withdrawn-a claim 
for pension was granted in April 1993, and an appeal for an 
earlier effective date was withdrawn in August 1997.)

This case was remanded by the Board in October 1997 and again 
in July 1999 for further development.  


FINDINGS OF FACT

1.  Acne vulgaris is primarily manifested by healed scarring 
of the face, back, and chest with only minimal intermittent 
inflammatory episodes; the veteran does not experience 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

2.  With the exception of a tender scar on the left shoulder, 
scarring due to acne is not tender and painful, or poorly 
nourished.  Scarring related to service-connected acne does 
not affect function.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a left shoulder 
scar have been met, separate from the 10 percent rating 
previously assigned for acne vulgaris.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic 
Code 7804 (1999).

2.  For other disability due to service-connected acne 
vulgaris, the criteria for an evaluation in excess of the 
previously assigned 10 percent rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for acne vulgaris was established by an 
October 1985 rating action.  The veteran is currently in 
receipt of a 10 percent disability rating for this 
disability.

The veteran asserts that symptoms associated with his 
service-connected acne disorder are more severely disabling 
than reflected by the currently assigned disability 
evaluation.  He contends that, despite being placed on 
multiple medications, including oral and topical agents, he 
still suffers from frequent flare-ups of symptoms, including 
constant itching, and pus and bloody exudate resulting in 
crusting of the skin.  It is maintained that he has a history 
of inflamed pimples and cysts resulting in scarring and a 
disfiguring condition.  The representative maintains that the 
service-connected disorder warrants at least a 30 percent 
disability rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In evaluating the veteran's disability, the Board will 
examine several diagnostic codes pertaining to eczema and 
scars under 38 C.F.R. § 4.118.  Skin problems such as acne 
will most often be rated as eczema, with the evaluation 
depending upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics of 
the disease.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 
noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation or itching which is on a non-exposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  Id. 

As for scarring, a noncompensable evaluation is warranted for 
a slightly disfiguring scar of the head, face or neck.  
38 C.F.R. § 4.118, Code 7800.  A 10 percent evaluation 
requires that such a scar be moderately disfiguring.  Severe 
scarring, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles warrants a 30 percent 
rating.  Id.  Complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warrants a 50 percent rating.  Id.  These 
ratings may also be increased (50 to 80 percent, 30 to 50 
percent, or 10 to 30 percent) when there is marked 
discoloration, color contrast, or the like, in addition to 
tissue loss and cicatrization.  Id.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation may also be 
assigned for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be evaluated on the basis of any 
related limitation of function of the body part which they 
affect. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Testimony was presented in April 1992 as to the severity of 
the service-connected skin disorder.  The veteran stated that 
his back, shoulders, chest and face itched constantly, and 
that he had extensive scarring on his body from numerous 
pustules and acne cysts in the past.  He stated that he 
refrained from taking his shirt off, even while playing 
sports because of the unsightly condition and embarrassment.  
He related that he had been prescribed very strong medicine, 
including Accutane, and that the dosage had recently been 
increased.  

VA outpatient clinic notes dating from 1991 reflect that the 
veteran received occasional treatment for intermittently 
inflammatory papules for which he was prescribed medication, 
including Accutane and tetracycline.  In September 1994, it 
was noted that he had problems with scarring of the back, 
face, chest and shoulders.  

Upon VA examination in July 1994, the veteran's subjective 
complaints were recorded as pruritus and painful lesions of 
the chest, back and face.  Objective findings revealed cysts, 
pinpoint comedones, acneform papules, and scarring of the 
back, chest, neck and face.  Diagnoses included cystic acne 
with scarring.  

When examined by VA in January 1998, the veteran said that he 
had developed acne in 1966 while on duty in Vietnam and that 
he had had continued problems since that time.  He related 
that he had received Accutane from an outside dermatologist 
approximately four years earlier and still took it 
intermittently, as well as tetracycline.  The veteran 
reported that new lesions erupted occasionally.  He reported 
that a left shoulder cyst had been excised.

Examination of the skin revealed a 3.5-centimeter by 4-
centimeter scar over the left shoulder which was depressed 
and somewhat hypertrophic centrally and was minimally tender 
to palpation.  There was no ulceration or breakdown of the 
skin.  The scar was observed to be hyperemic in appearance 
compared to the remaining skin.  Examination of the face, 
chest and back disclosed significant areas of scarring which 
was primarily of the atrophic variant.  There were also some 
discreet papular perifollicular elastolysis type scars.  It 
was reported that a significant percentage of the area on the 
upper chest, back and face was involved with scarring which 
was not tender to palpation.  There were no keloidal scars or 
evidence of inflammation or edema.  The scars were slightly 
depressed compared to the remaining skin.  There was no 
breakdown or ulceration of the skin.  Pertinent assessments 
included a scar of the left shoulder, status post excision of 
a cyst, and fairly extensive acne scarring of the atrophic 
variety.  

A special examination for scars was conducted by VA in 
January 1998.  It was reported that his entire skin was 
examined.  Atrophic scarring was observed on the face, chest, 
and back.  There was no tenderness to palpation of any of 
those scars.  The scars were felt to be moderately 
disfiguring.  There was a rare acneform papule which was 
active.  No significant comedones were noted.  No nodules or 
cysts were observed.  There were hyperpigmented scaling 
macules on the trunk consistent with tinea versicolor, as 
well as circinate scaling on the buttock and crural fold 
consistent with tinea.  There was also moccasin scaling on 
the sole of the feet which was felt to represent tinea pedis.  
The left shoulder scar was described as it was during the 
skin examination.  It was noted that there were scattered 
seborrheic keratoses on the trunk, and sebaceous hyperplasia 
on the forehead.  The diagnoses included history of acne with 
some continued activity, tinea versicolor, tinea cruris, 
tinea corporis on the buttock, tinea pedis, and scar on the 
left shoulder, status post cyst excision.  It was commented 
that acne scarring was of moderate severity.  Color 
photographs were obtained illustrating scarring over multiple 
areas of the veteran's torso and face.  

VA outpatient clinic records dated between February 1998 and 
December 1999 show that the veteran sought treatment for what 
was described as a "recalcitrant" episode of tinea 
versicolor manifested by extensive pruritic rash, 
hyperpigmentation, scaling and other symptoms of dermatitis 
affecting widespread areas of his body.  Other skin 
disorders, to include tinea cruris, tinea pedis, intertrigo, 
tinea manus and irritant dermatitis were also diagnosed and 
treated.  During this period, the veteran also underwent an 
excision biopsy of the left thigh for a mass diagnosed as a 
fibrolipoma, as well as excision of a cyst from his chest 
diagnosed as a neurofibroma.  

The veteran most recently underwent VA dermatologic 
examinations in March 2000.  At the skin examination, the 
veteran complained of constant itching, to include on the 
buttocks and chest.  On physical examination, there were 
multiple lesions of active folliculitis present on the 
buttocks.  He also complained of sensitivity of the skin on 
the central chest.  There was telangiectasis on the central 
face and upper chest with moderate redness.  It was noted 
that there was a past history of multiple cyst removal from 
the limbs, body and face.  In regard to the acne vulgaris, 
there were old aggregated multiple acne scars with a visibly 
uneven surface, but without any change in color seen on the 
central face.  There were similar scars present on the middle 
back.  There were a few active comedonal cysts present which 
were multi-porous.  There was no limitation of function 
noticed on current examination from the scars which were 
present on the face and back.  It was opined that there was 
no marked disfigurement from acne vulgaris noted on the face 
or neck.  The healed acne scars were limited to the face and 
central back.  No exudative lesions were seen.  The diagnoses 
included active folliculitis, healed acne vulgaris with 
scarring from the acne limited to the face and central back, 
but no active lesions, and active comedonal cysts.  

At the outset, the Board points out that, while the veteran 
has received treatment for multiple skin disorders during the 
appeal period, service connection is only in effect for acne 
vulgaris and scarring related thereto.  As such, the skin 
disorders for which the veteran most recently received VA 
outpatient treatment between 1998 and 1999, to include 
folliculitis, tinea cruris, tinea pedis, intertrigo, tinea 
manus and irritant dermatitis, are not for consideration when 
rating the service-connected acne.  The clinical record with 
respect to the acne vulgaris demonstrates that the appellant 
has experienced only intermittent flare-ups of this 
disability, which appears to be substantially under control.  
It was indicated on VA examinations in November 1998 and 
March 2000 that there was little evidence of acne activity.  
There is no objective indication that the acne has caused 
constant exudation or itching, or extensive lesions.  The 
veteran has complained of constant itching, but the record 
indicates that such a symptom is the result of other skin 
problems, not acne vulgaris.  Moreover, while there is 
significant scarring, especially on the veteran's back, there 
are very few lesions or problems other than scarring due to 
service-connected acne.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  Likewise, scarring due to acne has not been described 
by examiners as causing marked disfigurement.  Id.   

Under § 4.118, Diagnostic Code 7800, a 30 percent evaluation 
may be awarded if a severely disfiguring scar affects the 
head, face or neck.  In this instance, however, on VA 
examination in November 1998, the scars on the veteran's face 
were determined to be no more than moderately disfiguring.  
On VA examination in March 2000, it was unequivocally stated 
that there was no marked disfigurement from acne vulgaris 
noted on the face or neck.  The Board's review of facial 
photographs in the record tends to support this statement.  
The Board therefore finds that the veteran does not have 
severely disfiguring scarring of the head, face, or neck such 
that a higher rating would be warranted.  Additionally, there 
is no problem such as discoloration or color contrast such 
that the 10 percent rating should be increased to 30 percent.  
(Given that Diagnostic Code 7800 and Diagnostic Code 7806 
both contemplate disfigurement, the Board finds that there is 
no basis for awarding separate ratings for scarring of the 
back and scarring of the facial area.  38 C.F.R. § 4.14.  
Whether of the face or elsewhere, no examiner has indicated 
that his scarring due to acne vulgaris is any worse than 
moderately disfiguring.  Such a characterization is 
consistent with a 10 percent rating whether applying 
Diagnostic Code 7800 or Diagnostic Code 7806.)

Additionally, with the exception noted below as to a left 
shoulder scar, the acne scars have been reported as being 
well healed, without evidence of pain or tenderness.  It has 
also been clinically noted that the scars are not ulcerated, 
and do not otherwise affect function.  Diagnostic Codes 7803, 
7804, 7805.  

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court), in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14 (1999).  
Esteban, at 261.  Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such problems are, in fact, separately 
compensable.  

In January 1998, the veteran had a depressed scar over the 
left shoulder, status post excision of a cyst.  The scar was 
further described as tender to palpation.  In view of such 
evidence, the Board is of the opinion that the appellant is 
entitled to a separate 10 percent rating for the left 
shoulder scar.  Esteban, supra.  This scar is ratable by 
application of Diagnostic Code 7804, unlike the other 
scarring that has been evaluated on the basis of the area it 
covers and the disfigurement it causes.  Diagnostic Codes 
7800, 7806.  

Although the shoulder scar was described as being tender and 
no characterization of pain, if any, was given, the Board 
finds that the criteria for the 10 percent rating are more 
closely approximated by this disability than not.  38 C.F.R. 
§ 4.7.  Consequently, a rating of 10 percent is warranted 
separate from the 10 percent rating previously assigned under 
Diagnostic Code 7806.  


ORDER

A 10 percent rating for a left shoulder scar, separate from 
the 10 percent already in effect for acne vulgaris, is 
granted subject to controlling regulations governing the 
payment of monetary awards.

A rating greater than 10 percent for other disability due to 
acne vulgaris is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

